05/11/2022




      IN THE SUPREME COURT FOR THE STATE OF MONTANA                               Case Number: DA 21-0310




                                   No. DA 21-0310
STATE OF MONTANA,

         Plaintiff and Appellee,
v.
GALEN LEWIS HAWK,
      Defendant and Appellant.

                                     ORDER

      Upon consideration of Defendant and Appellant’s Motion For Extension Of

Time (First), and with good cause shown, Defendant and Appellant Galen Hawk is

hereby granted an extension of time until May 20, 2022 in which to prepare, file

and serve Defendant and Appellant’s opening brief.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                             May 11 2022